Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 9 September 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Sep. 9. 1789.

Having received at length the leave of absence which I had asked, I wait now only for a vessel bound from some port of France to the United states; so that I may with some confidence expect to leave this within a fortnight or three weeks. You were so kind as to send me a list of the bills I had drawn on you to the 1st. of April inclusive. I must now beg the favor of you to send me a list of those I have drawn from that time to this, that I may be able to lay before our Treasury a complete state of my transactions of that kind. If I can receive this by the return of post it will be more sure of being in time. I shall write to you again before my departure. I have the honor to be with great esteem Gentlemen Your most obedt humble servt,

Th: Jefferson

